Title: From Benjamin Franklin to Vergennes, 5 May 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, May 5. 1783
I have the honour to communicate to your Excellency herewith three Articles proposed between Mr. Hartley and the American Commissioners, respecting Commerce. He has sent them to his Court for their Approbation. I doubt their Obtaining it; But we shall see. I am with Respect, Sir, Your Excellency’s Most obedient & most humble Servant
B Franklin
M. le Comte de Vergennes.
